DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered and are persuasive with respect to claims 43, 48, and 50-56. A new prior art rejection follows. Regarding claim 72, Applicant argues Schleuniger does not disclose a device that strips the insulation by removing an outer insulation and then an inner insulation. The examiner respectfully disagrees. Please refer to “Stripping Possibilities” on  page 2 of the pdf file, specifically “Flat cables (Jacket and conductors)”. From the “Programmable Processing Parameters” also see “Multiple step / Multiple strip / Processing order”. It is readily apparent this refers to stripping multiple conductors, and the jacket. Clearly, the jacket must be stripped first.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, claim 72 includes both a step of removing a part of the insulation, and a step of removing a part of the outer insulation and then part of the inner insulation. In the specification as originally filed, the step of removing a part of the insulation comprises removing part of the outer insulation and then part of the inner insulation. There is no support for the removing of the outer and inner insulation being a separate step from removing of insulation. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43, 48, 50-56 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzman (US5140873) in view of Schleuniger (“UniStrip 2600 Programmable Stripping Machine” pdf file and “UniStrip 2600-Programmable Stripping Machine” YouTube video).
Schwartzman reads on the claims as follows (limitations not taught are crossed out, below):
Claim 43. A battery-powered (see abstract) handheld tool (10) of the type having a motor (150) for driving a rotary device, said powered tool comprising: 
a device for stripping insulation from a flat-bundled cable1 with two or more wires, the device comprising a member (26, 28) for gripping said insulation, and at least one blade (42, 44) for penetrating and/or weakening the insulation at a clamping or penetrating region of the insulation; 
wherein part of the insulation is removed by relative movement between a gripped portion of the insulation by said member and said at least one blade when said at least one blade is in contact with the insulation (see Figs. 3, 5, 6); 

wherein said device for stripping said insulation removes part of the outer insulation covering 
Claim 48. A tool according to claim 43 wherein said device further comprises a device (42, 44, 46, 48, 54, 56) for enabling said at least one blade to engage and disengage from said insulation. 
Claim 50. A tool according to claim 48 wherein said device for enabling is a first jaw assembly, said first jaw assembly comprising a first pair of jaws (46, 48), said at least one blade forming part of said device for enabling, said at least one blade extending across the width of a respective jaw in said first pair of jaws. 
Claim 51. A tool according to claim 50 wherein said device for enabling is adapted to close the first pair of jaws such that said at least one blade clamps against the insulation at the clamping or penetrating region, further wherein the length of the outer insulation covering and the length of the inner insulation covering to be removed are adjustable. See col. 6, lns. 49-52.
Claim 52. A tool according to claim 51 wherein said first pair of jaws clamps and grips the outer insulation covering at the clamping or penetrating region such that a part of the outer insulation covering is removed by movement of a portion of the outer insulation covering away from the clamping or penetrating region and thereafter a part of the inner insulation covering is removed from one or more wires by the first pair of jaws clamping and gripping the inner insulation covering at the clamping or penetrating region such that the pair of blades close toward one another to a separated distance to match the dimensions of the one or more wires, by movement of a portion of the outer insulation covering and the inner insulation covering away 
Claim 53. A tool according to claim 50 wherein said member comprises a second jaw assembly comprising a second pair of jaws (26, 28), said second jaw assembly spaced apart from said first jaw assembly and adapted to grip said insulation and move said portion of said insulation. 
Claim 54. A tool according to claim 53 wherein said second jaw assembly grips the outer insulation covering to assist in removing said part of said outer insulation covering by movement of said outer insulation covering away from the clamping or penetrating region and to remove part of said inner insulation covering upon further movement of said second jaw assembly away from the clamping or penetrating region. See Figs. 3, 5, and 6.
Claim 55. A tool according to claim 51 wherein said first jaw assembly forms part of a first frame assembly and said second jaw assembly forms part of said member and termed a second frame assembly. 
Claim 56. A tool according to claim 55 wherein the second frame assembly comprises a linkage for enabling movement of the second pair of jaws of the second jaw assembly by a pivoting action that allows engagement of the second pair of jaws and additional grip with the outer insulation covering and disengagement of the second pair of jaws from the outer insulation covering. See puller shafts 138, 140; see col. 7, lns. 4-12.
Claim 72. A method of stripping insulation from a
providing a member (26, 28) for gripping said insulation; 

removing a part of the insulation by relative movement between a gripped portion of the insulation and said blade when the blade is in contact with the insulation (see col. 4, lns. 17-58); and 
removing part of the 
The tool of Schwartzman is programmable. The operator can specify the desired strip length, wire diameter, and any other additional information (see col. 10, lns. 29-32). The operation is fully automatic, triggered by insertion of the wire (see col. 5, lns. 51-56).
Schleuniger discloses an automated stripping machine capable of performing a stripping operation on various types of cable, including round cables and flat cables of the claimed type. See page 2. Under “Stripping Possibilities”, see “Flat cables (Jacket and conductors)”. The apparatus is programmable, i.e. for each type of cable to be processed, the operator can specify various parameters listed in the “Programmable Processing Parameters” section. From the video it is also evident that the machine has a clamping mechanism at the front part, such that when the cable is inserted, it is clamped, and the blades then cut the insulation and move axially-away from the clamps, to remove the insulation.
Taking into consideration the combined teachings of Schwartzman and Schleuniger, it is deemed it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Schwartzman, to arrive at the claimed invention. 
Since the tool of Schwartzman is programmable, one of ordinary skill in the art would have found it obvious to further program it for use with additional types of cables, such as of the claimed type. For example, a first blade depth/force could be set, at a first position, followed by removal of the jacket. Thereafter, the blades can be moved axially to the desired position, and the blade depth/force be such as 
Allowable Subject Matter
Claims 57-66 and 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The apparatus must merely be capable of removing insulation from such a cable, in the claimed manner.